IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Joseph Marvelli,                            :
                       Petitioner           :
                                            :
      v.                                    : No. 561 C.D. 2021
                                            :
US Foods, Inc. (Workers’                    :
Compensation Appeal Board),                 :
                 Respondent                 : Submitted: May 27, 2022


BEFORE:        HONORABLE ANNE E. COVEY, Judge
               HONORABLE ELLEN CEISLER, Judge
               HONORABLE LORI A. DUMAS, Judge


OPINION NOT REPORTED

MEMORANDUM OPINION BY
JUDGE CEISLER                                               FILED: November 2, 2022


      Joseph Marvelli (Claimant) petitions this Court for review of the April 28,
2021 Order of the Workers’ Compensation Appeal Board (Board) which affirmed
the decision of a workers’ compensation judge (WCJ) to deny Claimant’s Claim,
Reinstatement, and Review Petitions (collectively, Petitions), and to grant the
Review Petition submitted by US Foods, Inc. (Employer), pursuant to the Worker’s
Compensation Act (Act).1 Claimant argues that the WCJ erred by disregarding
factual testimony which proved that his disabling back injuries were caused by a
workplace incident, and by failing to reimburse Claimant for litigation costs under




      1
          Act of June 2, 1915, P.L. 736, as amended, 77 P.S. §§ 1-1041.4, 2501-2710.
Section 440(a) of the Act,2 77 P.S. § 996(a). After careful review, we affirm the
Board.

                                        I. Background
       At the time of the incidents leading to this case, Claimant worked for
Employer, a foodservice distributor, as a territory sales manager. Certified Record
(C.R.), Item No. 13, WCJ Decision, Finding of Fact (F.F.) No. 6(a). On September
14, 2017, he sustained an injury while taking items for a delivery out of the back seat
of his truck. C.R., Item No. 31. Employer accepted liability for the injury through
a medical-only Notice of Compensation Payable (NCP), which described the injury
as a strain or tear of the shoulder. Id.
       On February 16, 2018, Claimant submitted his Petitions, each of which
alleged injuries to the neck, shoulder, and back, including lumbar radiculopathy, as
a result of his work-related accident.3 C.R., Items Nos. 2, 5, 6. Employer filed a
review petition of its own, requesting that the injury description be amended to refer
to “a cervical strain” rather than a shoulder strain. C.R., Item No. 10.
       In support of his Petitions, Claimant offered his own testimony at a hearing
before the WCJ on April 10, 2018; that of his girlfriend, Tara Nischan,4 at a hearing

       2
           Added by the Act of February 8, 1972, P.L. 25.

       3
          It is not clear why Claimant submitted Claim and Reinstatement Petitions to the Workers’
Compensation Bureau in addition to his Review Petition. In cases where an injury has already
been accepted, a claim petition is only necessary if a claimant alleges subsequent, compensable
injuries that are not a natural consequence of the workplace incident. Jeanes Hospital v. Workers’
Comp. Appeal Bd. (Hass), 872 A.2d 159, 163 (Pa. 2005) (disapproved of on other grounds by
Cinram Mfg. v. Workers’ Comp. Appeal Bd. (Hill), 975 A.2d 577, 581 (Pa. 2009)). Meanwhile,
the Reinstatement Petition was unnecessary because Claimant’s medical-only benefits were never
suspended or terminated. Accordingly, although we refer to all three of Claimant’s Petitions
together, the Claim and Reinstatement Petitions will not be discussed separately.

       4
           Some items in the record misspell Ms. Nischan’s surname as Nishan.
                                                2
on September 17, 2018; and that of his treating physician, Dr. Jeffrey McConnell,
who testified at a July 28, 2018 deposition. Employer offered the testimony of Dr.
Robert Mauthe, who testified at an August 14, 2018 deposition following an
independent medical examination (IME) of Claimant.
                               A. Claimant’s Evidence
      In his testimony, Claimant explained that as a territory sales manager, his
duties included delivering products to Employer’s commercial customers. C.R.,
Item No. 23, Notes of Testimony (N.T.), 4/10/18, at 8. On the morning of September
14, 2017, Claimant delivered an order consisting of several boxes of food to one of
Employer’s customers. Id. at 12. After retrieving three of the boxes from the back
seat of his truck, Claimant used his left leg to close the truck’s door. Id. at 13.
Immediately, he felt a sensation akin to “an electric shock” running from the back
of his head, through his shoulders and hands, and down to his buttocks. Id. Claimant
“didn’t think anything of it,” assuming that he had just “pulled a muscle,” and
completed his delivery. Id. After experiencing the sensation a second time while
climbing back into the truck, Claimant reported the incident to his boss after
returning to the office. Id. at 14.
      Two days later, Claimant visited an urgent care center, where a physician
ordered an x-ray and prescribed Claimant an anti-inflammatory and muscle relaxer.
Id. at 19. On September 18, 2017, Claimant submitted an incident report to
Employer, which indicated that Claimant’s injury was located “[w]here the
shoulders intersect in the middle of the back[,]” and described“[s]harp pain in [the]
neck and shoulders [radiating] down [his] arms leaving [his] fingertips tingling.”
C.R., Item No. 35. Claimant worked from home for the next three months. N.T.,
4/10/18, at 27.


                                         3
      In December 2017, Claimant’s family physician referred him to a surgeon,
Dr. Jeffrey McConnell, who performed an operation on Claimant’s back on
December 12, 2017. Id. at 25. While recovering from surgery, Claimant began
regular physical therapy sessions, which were ongoing at the time of his testimony.
Id. at 26. Claimant testified that since his surgery, the pain in his buttocks has
subsided, but numbness in his right foot has persisted. Id. at 27. Claimant testified
that he has not returned to work since the surgery, explaining that his physicians
ordered him not to do so. Id. at 28.
      Claimant acknowledged that on October 18, 2017, he completed a
questionnaire for Dr. McConnell in which he stated that his back pain had suddenly
begun on September 30, 2017. Id. at 38. He explained that on that date, a Saturday,
he was attending one of his son’s soccer games. Id. at 24. While seated in a folding
lawn chair, Claimant found himself unable to stand up on his own; his girlfriend,
and unnamed others, had to pull him out of the chair by his arms. Id. at 23. Claimant
acknowledged that his mention of the September 30, 2017 incident was his first
written reference to his back and leg pain. Id. at 39. Claimant explained that he had
been instructed to give a non-work-related cause of his injuries on the questionnaire
for insurance purposes. Id. at 38-39.
      Ms. Nischan was Claimant’s coworker and his live-in partner. C.R., Item No.
24, N.T., 9/17/18, at 7. She learned of the work incident in the evening on the day
after it occurred, when Claimant complained to her of pain in his neck and back. Id.
at 8. Claimant did not specify where he felt the back pain, only indicating “his neck
and his back,” and likening it to the feeling of “a cross in his back.” Id. at 10, 11.
Ms. Nischan had no recollection of complaints of leg pain from Claimant in the two
weeks following the workplace incident. Id. at 19.


                                          4
      The soccer game at which Claimant experienced severe pain took place
approximately 20 minutes by car from their home. Id. at 11. When they arrived,
Claimant struggled to get out of the car, and was unable to walk to the field without
the use of a walking stick. Id. at 12. At the game’s conclusion, Claimant could only
get out of the chair when Ms. Nischan grabbed him by the arms and pulled him out.
Id. at 13. Ms. Nischan then carried the lawn chair to her car, and pulled up to
Claimant to minimize the distance that he would need to walk. Id. at 14.
      Ms. Nischan did not accompany Claimant to any of his medical appointments
until after his December 12, 2017 surgery. Id. at 23. However, she met him
immediately following the October 18, 2017 appointment with Dr. McConnell. Id.
at 15. As Claimant explained to her, the doctor had concluded that his neck and back
ailments were “completely different” from one another and would be treated
separately. Id. at 16.
      Dr. Jeffrey McConnell recalled that Claimant first visited his office on
October 18, 2017, at which Claimant presented with pain that radiated from
Claimant’s back into his right leg and foot, along with numbness and tingling. C.R.,
Item No. 27, McConnell Dep., 7/28/18, at 7, 40.          Claimant reported to Dr.
McConnell that those symptoms originated on September 30, 2017, and were
“caused by bending to pick up [a] folding lawn chair.” Id. at 40.
      At the conclusion of the October 18, 2017 appointment, Dr. McConnell
diagnosed Claimant with lumbar radiculopathy due to the nature of his pain
symptoms. Id. at 8-9. A magnetic resonance image (MRI) conducted on November
6, 2017, revealed a herniated disc at L5-S1 and nerve compression at S1, both of
which were consistent with Claimant’s pain complaints.         Id. at 11-12.     Dr.
McConnell performed a microdiscectomy of Claimant on December 12, 2017. Id.


                                         5
at 13. Neither the MRI nor the operation could establish how long Claimant’s disc
had been herniated. Id. at 14. Dr. McConnell recalled that he ordered Claimant out
of work immediately following surgery but, by April 2018, he began lifting
Claimant’s restrictions so he could return to light-duty work. Id. at 24.
      Claimant next presented with neck pain on January 23, 2018. Id. at 17. It was
then that Claimant first advised Dr. McConnell of the September 14, 2017 work
injury. Id. At that time, Dr. McConnell opted to treat Claimant’s neck and back
symptoms as “separate problems or incidents.” Id. at 18. Dr. McConnell maintained
that Claimant’s neck and lower back ailments were both related to the work incident.
Id. at 30. When questioned about Claimant’s treatment records prior to the date of
Dr. McConnell’s first examination on October 18, 2017, however, Dr. McConnell
acknowledged that he first reviewed them during his deposition.        Id. at 34.
                               B. Employer’s Evidence
      Dr. Robert Mauthe conducted an IME of Claimant on March 22, 2018, at
which Claimant provided a medical history, and he reviewed Claimant’s treatment
for the work injury. C.R., Item No. 37, Mauthe Dep., 8/18/18, at 14. The first such
records were notes from Claimant’s visit to the urgent care center on September 16,
2017, which reflected he complained of neck pain, but not back or leg pain. Id. at
15. Claimant next visited HealthWorks, an occupational medicine practice, on
September 18, 2017. Dr. Mauthe observed that those records, again, only mention
Claimant’s neck symptoms.5 Id. at 20. Claimant’s back and leg symptoms first
appear in the October 3, 2017 medical records of Claimant’s family physician, who




      5
        The notes from the September 16, 2017 visit to the urgent care center and from the
September 18, 2017 visit to HealthWorks do not appear in the record.
                                            6
noted an onset of those symptoms on the previous Saturday, while Claimant was at
his son’s soccer game.6 Id. at 24.
       Based on the IME, Dr. Mauthe concluded that Claimant sustained a strain of
the muscles in his neck and upper back as a result of his September 14, 2017 work
injury. Id. at 27. Dr. Mauthe ruled out any connection between that incident and
Claimant’s later reports of lower back and right leg pain which “very clear[ly]” did
not arise until the soccer game on September 30, 2017. Id. at 28. Dr. Mauthe opined
that, if Claimant had actually herniated the disc on September 14, 2017, then he
would have alerted his treating physician of the resulting right leg pain. Id. at 28.
Dr. Mauthe explained that Claimant sustained “a big disc herniation.” Id. at 38.
“This is not your simple back strain . . . . This is true radiculopathy. This is not
something that you would not have noticed for weeks. If it was there, it would have
been there.” Id. at 38-39.
       Because of Claimant’s continued difficulty with lifting, Dr. Mauthe imposed
a light-duty restriction on his activities, but otherwise released him to return to work.
Id. at 29.
                                  C. The WCJ’s Decision
       In a December 31, 2018 decision, the WCJ denied Claimant’s Petitions and
granted Employer’s Review Petition.                 C.R., Item No. 13, WCJ Decision,
Conclusions of Law (C.L.) No. 2; Order. The WCJ explained that, to the extent that
the two medical experts disagree, he found Dr. Mauthe more credible due to Dr.
McConnell’s failure to examine previous treatment records before forming his
opinion. Id., F.F. No. 8. Those records confirmed Dr. Mauthe’s observation that

       6
          The notes from the October 3, 2017 visit recorded that Claimant complained “of back
pain and [right] leg pain since Saturday . . . [; h]e was watching soccer and when trying to grab a
chair[,] noticed right leg pain.” C.R., Item No. 36.
                                                7
“no lower back [or] right leg pain is reported before the September 30[, 2017]
incident at a soccer game.” Id. Even Dr. McConnell’s own treatment notes from
October 18, 2017, corroborate Dr. Mauthe’s opinion.                   Id.    The WCJ found
Claimant’s and Ms. Nischan’s testimony to be generally credible, but he was not
persuaded by their “medical conclusion” that Claimant’s lower back and leg
ailments were the result of the September 14, 2017 work injury, “in consideration of
the credible expert opinion of Dr. Mauthe.” Id., F.F. No. 7.
       Claimant appealed to the Board, which remanded due to an error in the
language of the WCJ’s Order.7 C.R., Item No. 16, Board Opinion (Op.) at 4. On
remand, the WCJ corrected the error and “readopted and reissued” all the factual
findings and legal conclusions in his earlier opinion.8 C.R., Item No. 18, WCJ
Remand Decision, F.F. 1; C.L. 1. Claimant again appealed to the Board, which
affirmed the WCJ. C.R., Item No. 21, Board Remand Op. at 8. This appeal
followed.9




       7
          In his December 31, 2018 decision, the WCJ ordered that Claimant’s compensation was
to be “SUSPENDED as of Claimant’s return to light duty work on April 15, 2018.” C.R., Item
No. 13, WCJ Decision, Order. Claimant, however, never received wage loss benefits, as Employer
had only issued a medical-only NTCP. As the Board noted while remanding, this created a
contradiction; if Claimant’s Petitions were to be denied, then “the WCJ should not order wage loss
benefits to be suspended. On the other hand, if the WCJ wanted Claimant to receive compensation
until the return of work on April 15, 2018, the WCJ should grant Claimant’s Petitions, at least in
part.” C.R., Item No. 16, Board Op. at 3.

       8
        On remand, the WCJ did not include in his order a suspension of Claimant’s purported
wage loss benefits. C.R., Item No. 18, WCJ Remand Decision, Order.

       9
         Our standard of review is limited to determining whether the WCJ’s findings of fact were
supported by substantial evidence, whether an error of law was committed, or whether
constitutional rights were violated. Lehigh Specialty Melting, Inc. v. Workers’ Comp. Appeal Bd.
(Bosco), 260 A.3d 1053, 1058 n.3 (Pa. Cmwlth. 2021).
                                                8
                                      II. Issues
      On appeal, Claimant argues that substantial evidence does not support the
WCJ’s finding that the September 14, 2017 workplace incident was not the cause of
Claimant’s lower back injury. Alternatively, Claimant argues that the mechanism
of his work injury and his fact testimony establish an obvious causal connection
between the injury and his lower back and leg symptoms. Finally, Claimant argues
that he should be reimbursed for certain litigation costs pursuant to Section 440(a)
of the Act, 77 P.S. § 996(a).
                                   III. Discussion
      A review petition is the appropriate mechanism to secure modification of the
injury description in an NCP. Cinram Mfg., 975 A.2d at 581. As in a claim petition,
the claimant has the burden of proving all elements to support the claim for benefits.
Jeanes Hosp., 872 at 167. Accordingly, the claimant must establish that his injury
was sustained during the course and scope of employment and is causally related
thereto. Degraw v. Workers’ Comp. Appeal Bd. (Redner’s Warehouse Mkts., Inc.),
926 A.2d 997, 1000 (Pa. Cmwlth. 2007). When the connection between the injury
and the alleged work-related cause is not obvious, it is necessary to establish the
cause by unequivocal medical evidence. Id.
      Instantly, Claimant submitted a petition arguing that the NTCP should be
amended to reflect injuries to his neck, back, and shoulders, including lumbar
radiculopathy, and that he “has been disabled and out of work since December 12,
2017.” C.R., Item No. 6, Review Petition. Claimant argues that he met his burden
of proving those injuries with factual testimony that the symptoms of his lower back
injuries developed immediately following the September 14, 2017 incident.
Claimant reasons that, because the testimony of both fact witnesses was deemed


                                          9
“generally credible,” the WCJ’s conclusion that the lower back injury was not work-
related is not supported by substantial evidence. He maintains that this conclusion
is contradicted by the opinion of Employer’s own medical expert.
      We first observe that, by deeming a witness’s testimony generally credible,
the WCJ does not commit himself to a wholesale adoption of every statement made
by that witness. In his decision, the WCJ immediately qualified her determination
by explaining that Claimant’s and Ms. Nischan’s testimony was “not persuasive”
insofar as it conflicted with Dr. Mauthe’s expert opinion. WCJ Decision, F.F. No.
7. Credibility and persuasiveness are not identical qualities. A WCJ may find a
witness completely credible (that is, stating the truth as he or she believes it) without
being persuasive (that is, convincing in support of a particular conclusion). See
Green v. Workers’ Comp. Appeal Bd. (US Airways), 155 A.3d 140, 149 n.15 (Pa.
Cmwlth. 2017) (explaining that the phrase “credible but not persuasive” tends to
signify that the WCJ finds a witness to be “testifying truthfully . . . but not
convincingly (emphasis in original)).       In this case, the WCJ did not dispute
Claimant’s or Ms. Nischan’s sincerity in recalling Claimant’s complaints of back
pain in the days following the workplace injury, but simply determined that those
recollections did nothing to establish the causal relationship between those
symptoms and Claimant’s work injury.
      In Claimant’s view, the WCJ’s simultaneous finding that Claimant was
“generally credible” and Dr. Mauthe was “persuasive” is a “contradictory” position.
Claimant’s Br. at 33. He maintains that his own references to “back pain” in early
treatment records show that Dr. Mauthe is in error. However, to regard any
complaint of back pain as proof of the onset of lumbar radiculopathy would be
making a medical conclusion without support in the record.                 Dr. Mauthe


                                           10
acknowledged that Claimant experienced pain in his back as a result of the
September 14, 2017 workplace injury. Pointing to Claimant’s own description of
the back pain as occurring “where the shoulders intersect,” he explained that it was
a symptom of Claimant’s “upper back cervical sprain.”10 Mauthe Dep., 8/18/18, at
49. The testimony of Dr. McConnell similarly fails to support the conclusion that
Claimant asks this Court to reach.
       Seemingly aware of the lack of support in the experts’ testimony, Claimant
changes tack, arguing in the alternative that the WCJ committed legal error by failing
to recognize the “obvious causal connection of a back injury to the [September 14,
2017] incident.” Claimant’s Br. at 35. The finding of an obvious connection would
permit Claimant to sidestep the difficulties imposed by the medical testimony by
precluding the need for such testimony in the first place. See Roundtree v. Workers’
Comp. Appeal Bd. (City of Philadelphia), 116 A.3d 140, 144 (Pa. Cmwlth. 2015)
(explaining that “medical evidence may not be necessary in cases where the causal
connection” between injury and work incident is “obvious”). In support, Claimant
cites Northwest Medical Center v. Workers’ Compensation Appeal Board
(Cornmesser), 880 A.2d 753, 755 (Pa. Cmwlth. 2005), in which this Court observed
that a “causal connection is obvious where an individual is doing an act that requires
force or strain and pain is immediately experienced at the point of force or strain.”


       10
           Acknowledging the lack of any “specific reference to the low back” in the incident report,
Claimant speculates that it was “likely because[,] at the time[,] the low back was less painful than
the other injured areas, such that natural focus was on the most painful areas where the intersection
of the cross pains occurred.” Claimant’s Br. at 12. Even if we were to accept this unsupported
medical conclusion as fact, it does not strengthen Claimant’s position. As Dr. Mauthe explained,
it is highly improbable that Claimant would have neglected to mention, or seek treatment for, the
lower back pain that he now alleges he experienced on that day: “This is a big disc herniation.
This is not your simple back strain . . . . If it was there, it would have been there.” C.R., Item No.
37, Mauthe Dep., 8/18/18, at 38-39.
                                                 11
Claimant argues that his experience of “immediate back pain” on September 14,
2017, while carrying out duties requiring force or strain, “establishes the obvious
causal connection of a back injury to the [workplace] incident.” Claimant’s Br. at
35.
      Claimant’s conclusion depends, once again, on the ambiguity of his reference
to “back pain.” As discussed, Claimant described the pain following the incident as
limited to his neck, shoulders, arms, and the part of the back “[w]here the shoulders
intersect.” C.R., Item No. 35. Even Claimant’s later recollections of sensations felt
throughout his back and in his buttocks do not change the fact that, by his own
admission, the pain was primarily felt in the upper back. As Claimant is well aware,
the fundamental question before us is when he sustained his lower back injury. A
causal connection between the back pain complained of after the workplace incident
and his herniated disc, at L5-S1, is by no means obvious; to infer such a connection
would require, at a minimum, a medical explanation that is absent from the record.
      Since the inference of a causal connection required unequivocal medical
testimony, the WCJ properly looked to the medical experts to form his conclusion.
      Dr. Mauthe explained that the “standard criteria” for determining causation
include “the records most proximate to the incident event,” particularly when they
show “consistency.” Mauthe Dep., 8/18/18, at 45. His examination of the treatment
records from the weeks following the September 14, 2017 workplace incident bore
a consistent pattern of complaints of pain in Claimant’s upper back, neck, arms, and
shoulders. There is no mention of lower back or leg pain until Dr. McConnell
examined Claimant on October 18, 2017, after the September 30, 2017 incident at
the soccer game.     Claimant himself repeatedly explained at the time of that
appointment that those symptoms did not develop until then. As Dr. Mauthe


                                         12
explained, if Claimant had sustained a disc herniation on September 14, 2017, it is
unlikely he would neglect to mention any lower back symptoms, despite having
several opportunities to do so.
        When asked to explain the difference between the version of events given in
the medical records from October, 2017, and the one presented in this litigation,
Claimant explained that he was persuaded to give a non-work-related cause for the
lower back and leg pain so that he could obtain insurance coverage for the treatment.
N.T., 4/10/18, at 38-39. We cannot accept such an explanation. Even if we assume
the truth of what Claimant alleges, it fails to account for the September 18, 2017
incident report which, as noted above, omits any complaint of lower back or right
leg pain. That document was completed before Claimant would have faced any
purported pressure to alter or fabricate his story.
        In contrast to Dr. Mauthe’s analysis of the treatment records, Claimant’s
treating physician, Dr. McConnell, conceded that he did not even look at them before
forming his opinion on causation. Dr. McConnell’s own treatment records reiterate
that Claimant’s lower back and right leg symptoms first arose on September 30,
2017, the day of the soccer game. McConnell Dep., 7/28/2018, at 40. The WCJ
cited Dr. McConnell’s failure to examine the records, and his acknowledgement of
September 30, 2017, as the onset of Claimant’s lower back symptoms, as two key
reasons for finding Dr. Mauthe’s opinions more credible and for accepting them as
fact.
        The WCJ is the ultimate finder of fact and the exclusive arbiter of credibility
and evidentiary weight. Lindemuth v. Workers’ Comp. Appeal Bd. (Strishock Coal
Co.), 134 A.3d 111, 125 (Pa. Cmwlth. 2016).              Unless made arbitrarily or
capriciously, the WCJ’s credibility determinations will be upheld on appeal.


                                          13
Furnari v. Workers’ Comp. Appeal Bd. (Temple Inland), 90 A.3d 53, 70 (Pa.
Cmwlth. 2014). Since the WCJ’s credibility findings in the instant matter are well
supported by the record, there is no reason to regard them as either arbitrary or
capricious.
       Lastly, we address Claimant’s argument that he should be reimbursed for
“witnesses, necessary medical examination, and the value of unreimbursed lost time
to attend proceedings,” pursuant to Section 440(a) of the Act, 77 P.S. § 996.
Claimant’s Br. at 41. Claimant maintains that he is entitled to reimbursement
because his “Review Petition should have been granted”; bafflingly, he also
speculates that the WCJ denied that petition with the express purpose of depriving
Claimant of reimbursement. Id. It is well settled that a claimant may only be
awarded costs relative to a specific issue on which the claimant prevailed. Jones v.
Workers’ Comp. Appeal Bd. (Steris Corp.), 874 A.2d 717, 721 (Pa. Cmwlth. 2005).
Since Claimant’s review petition was properly denied, we do not agree that he is
entitled to any litigation costs.
                                    IV. Conclusion
       The appellate role in a workers’ compensation case is not to reweigh the
evidence or review the credibility of witnesses; rather, the Board and the appellate
court must simply determine whether the WCJ’s findings have the requisite measure
of support in the record as a whole.          Gary v. Workers’ Comp. Appeal Bd.
(Philadelphia Sch. Dist.), 18 A.3d 1282, 1285 n.1 (Pa. Cmwlth. 2011). We see no
occasion to disturb the WCJ’s decision granting Employer’s Review Petition and




                                         14
denying Claimant’s Petitions, as that decision depends on credibility determinations
that are well supported by the record. Accordingly, we affirm the Board.

                                         ____________________________
                                         ELLEN CEISLER, Judge




                                        15
           IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Joseph Marvelli,                     :
                   Petitioner        :
                                     :
      v.                             :
                                     :
US Foods, Inc. (Workers’             :
Compensation Appeal Board),          : No. 561 C.D. 2021
                 Respondent          :



                                  ORDER

      AND NOW, this 2nd day of November, 2022, the order of the Workers’
Compensation Appeal Board in the above-captioned matter, dated April 28, 2021, is
hereby AFFIRMED.

                                       ____________________________
                                       ELLEN CEISLER, Judge